SUPPLEMENT DATED MAY 2, 2011 TO PROSPECTUSES DATED MAY 1, 2007 FOR SUN LIFE FINANCIAL MASTERS REWARD NY AND SUN LIFE FINANCIAL MASTERS SELECT NY ISSUED BY SUN LIFE INSURANCE AND ANNUITY COMPANY OF NEW YORK SUN LIFE (N.Y.) VARIABLE ACCOUNT C Effective immediately, the names and classes of the following Columbia Funds have been changed from: Old Name to New Name Columbia Marsico 21st Century Fund, Variable Series, Class B Columbia Variable Portfolio – Marsico 21st Century Fund, Class 2 Columbia Marsico Growth Fund, Variable Series, Class B Columbia Variable Portfolio – Marsico Growth Fund, Class 2 Columbia Marsico International Opportunities Fund, Variable Series, Class B Columbia Variable Portfolio – Marsico International Opportunities Fund, Class 2 Columbia Marsico 21st Century Fund, Variable Series, Class A Columbia Variable Portfolio – Marsico 21st Century Fund, Class 1 Columbia Marsico Growth Fund, Variable Series, Class A Columbia Variable Portfolio – Marsico Growth Fund, Class 1 Columbia Small Cap Value Fund, Variable Series, Class B Columbia Variable Portfolio – Small Cap Value Fund, Class 2 THIS SUPPLEMENT SHOULD BE READ AND RETAINED FOR FUTURE REFERENCE. Reward/Select (NY)5/2011
